Order denying motion to open the default after failure to deliver undertaking as ordered affirmed. Appeal from judgment dismissed, with costs. The appeal from judgment entered pursuant to a previous order entered on default, from which order no appeal was taken, is not reviewable and must be dismissed as a matter of law. (Civ. Prac. Act, § 557, subd. 1; Glens Falls Ins. Co. v. Extension D. Co., Nos. 1-4, 154 App. Div. 305.) Appeals from orders dated August 13 and August 23, 1930, are dismissed, having been abandoned. Lazansky, P. • J., Young, Hagarty, Carswell and Tompkins, JJ., concur.